NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



FIESTA CHECKS & MORE, LLC, and            )
SOHIL N. JIVANI,                          )
                                          )
             Petitioners,                 )
                                          )
v.                                        )      Case No. 2D20-763
                                          )
OFFICE OF FINANCIAL REGULATION,           )
                                          )
             Respondent.                  )
                                          )

Opinion filed September 4, 2020.

Appeal from the Office of Financial
Regulation.

H. Richard Bisbee of H. Richard Bisbee,
P.A., Tallahassee, for Petitioners.

Ashley Moody, Attorney General,
Tallahassee, and Timothy L. Newhall,
Senior Assistant Attorney General,
Tallahassee, for Respondent.



PER CURIAM.


             Dismissed.


CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.